UpoN a motion to set aside an award of arbitrators, appointed by submission and rule of court, on tbe ground, that the arbitrators had mistaken their evidence and plain principles of law.— The court, upon debate, denied going at all into the merits of the award, as unprecedented in this court, and as being unreasonable, since it would defeat a main design of arbitraments to subject awards to a revision, in nature of an appeal; and since the arbitrators are judges of the parties own choosing, and at liberty to decide upon any principles, which in their opinion will do justice between the parties: — That the reasonableness, or unreasonableness of an award, does not affect its validity, so that there be not misbehavior or corruption in the arbitrators.— Stra. 301.— 2 Bur. 701.— 1 Atk. 64.